Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-80525-CIV-MARRA/MATTHEWMAN

  JENNIFER FORD HERNANDEZ,

                 Plaintiff,
  vs.

  OCWEN LOAN SERVICING, LLC and
  U.S. BANK NATIONAL ASSOCIATION,
  as trustee for GSMPS 2005-RP3,

              Defendant.
  ________________________________________/

                 DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
              EVIDENCE OF OR REFERENCES TO THE CFPB LAWSUIT
               AND ANY OTHER CLAIMS, LAWSUITS, GOVERNMENT
         INVESTIGATIONS, OR CONSENT ORDERS INVOLVING DEFENDANTS

         Defendants, Ocwen Loan Servicing, LLC (“Ocwen”) and U.S. Bank National Association,
  as Trustee, successor-in-interest to Wachovia Bank National Association, as Trustee for GSMPS
  Mortgage Loan Trust 2005-RP3, Mortgage Pass-through Certificates, Series 2005-RP3 (the
  “Trustee”) (collectively, “Defendants”), through counsel and pursuant Federal Rules of Evidence
  401, 402, 403, 404, 801, and 802, move this Court to exclude at trial evidence of, or any references 1
  to: (1) the 2017 lawsuit filed against Ocwen by the Consumer Financial Protection Bureau (the
  “CFPB Lawsuit”); and (2) any other claims, lawsuits, 2 government investigations and actions,
  and/or Consent Orders, that were brought against either Defendant (collectively, “Other Actions”).
  The grounds upon which this Motion in Limine is based are set forth below in the supporting
  memorandum of law.




  1
   This includes, without limitation, references in opening statement, voir dire, witness testimony,
  exhibits, demonstratives, closing argument, or otherwise.
  2
   The reference to other lawsuits specifically includes that brought by Plaintiff’s lawyers in
  McGinnis v. Am. Hoime Mortg. Servicing, Inc, No. 5:11-CV-284 (CAR) (M.D. Ga.).
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 2 of 8



                                        I.      INTRODUCTION
          Here, evidence regarding the CFPB Lawsuit and Other Actions is clearly inadmissible
  because it is: (1) hearsay; (2) wholly irrelevant; and (3) even if relevant, its highly prejudicial effect
  clearly outweighs the probative value because it insinuates that Defendants are guilty of bad acts
  that are collateral to the specific claims pressed by Plaintiff.
          This case arises from Defendants’ allegedly wrongful foreclosure of residential property
  located at 165 Nelson Drive, Brighton, Tennessee 38011 (the “Property”). Essentially, Plaintiff
  asserts that: (1) she owned the Property; (2) Defendants misapplied Plaintiff’s check to pay off the
  mortgage on the Property; and (3) Defendants wrongfully foreclosed on the Property, and Plaintiff
  suffered damages as a result. Among other things, Plaintiff’s Complaint contains causes of action
  for fraud and misrepresentation. (Dkt. 1 at 6-8, 11-12).
          On June 1, 2018, Defendants filed a Motion for Summary Judgment and Memorandum of
  Law in Support, together with a Statement of Undisputed Material Facts. (Dkt. 71, 72). In
  pertinent part, Defendants argued that Plaintiff’s fraud and misrepresentation claims were
  unsustainable under Tennessee law because Plaintiff could not meet her burden in demonstrating
  that Defendants made a false statement, let alone, a false statement that was made knowingly,
  without belief in its truth, or recklessly without regard to its truth or falsity. (Dkt. 72 at 10-15).
          In her Opposition to Defendants’ Motion for Summary Judgment, Plaintiff asserted that
  her causes of action were supported, in part, by the claims made against Ocwen in the CFPB
  Lawsuit and documents and testimony allegedly revealed through CFPB’s underlying
  investigation. (Dkt. 78 at 15-16); see also (Dkt. 77 at 36-37). Specifically, Plaintiff claimed that
  “[t]o further support [her] claims that [her] loan was handled recklessly, in April 2017, the
  Consumer Financial Protection Bureau (CFPB) filed a lawsuit against Ocwen alleging, among
  other things, that Ocwen ‘has often input inaccurate and incomplete information, or failed to input
  accurate or complete information, about borrowers’ loans into its REALServicing system.’
  Defendants used the REALServicing system to servic[e] [Plaintiff’s] loan.” (Dkt. 77 at 15).
  Moreover, on her Exhibit List, Plaintiff lists the complaint filed against Ocwen in the CFPB
  Lawsuit as an exhibit that she intends to introduce at trial. (Dkt. 94 Sch. B at 12; Dkt. 109).



                                                      2
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 3 of 8



         Based on the above, Defendants anticipate that, either during opening statement, by way
  of reference during witness examination, or in closing argument Plaintiff may attempt to introduce
  evidence pertaining to the CFPB Lawsuit as well as evidence of Other Actions brought against the
  Defendants. Absent an order in this case excluding the CFPB Lawsuit and Other Actions,
  damaging evidence will be introduced which will irretrievably affect the fairness of trial.
                                 II.     MEMORANDUM OF LAW
          “A Motion In Limine presents a pretrial issue of admissibility of evidence that is likely to
  arise at trial . . . .” Stewart v. Hooters of Am., Inc., No. 804-cv-40-T-17-MAP, 2007 WL 1752843,
  at *1 (M.D. Fla. June 18, 2007). “The real purpose of a motion in limine is to give the trial judge
  notice of the movant’s position so as to avoid the introduction of damaging evidence which may
  irretrievably effect the fairness of the trial.” Id.; see also Morejon v. Louisville Ladder, Inc., No.
  17-22558-CIV-O’SULLIVAN, 2018 WL 1505562, at *2 (S.D. Fla. Mar. 27, 2018). A court has
  the power to exclude evidence in limine when, as here, it is clearly inadmissible. Id.
         A.      Evidence Concerning the CFPB Lawsuit and Other Actions are Hearsay.
         As a critical and dispositive first hurdle, evidence concerning the CFPB Lawsuit and Other
  Actions are inadmissible hearsay. “‘Hearsay’ means a statement that . . . the declarant does not
  make while testifying at the current trial or hearing; and . . . a party offers in evidence to prove the
  truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). Hearsay is not admissible
  unless allowed by federal statute, the Federal Rules of Evidence, or other rules prescribed by the
  Supreme Court. Fed. R. Evid. 802.
         In applying these rules, courts have consistently held that allegations in a pleading from a
  collateral matter are hearsay and cannot be introduced for their truth against the non-pleader. Steed
  v. Everhome Mortg. Co., 308 F. App’x 364, 369 n.2 (11th Cir. 2009) (allegations in collateral
  complaint were “hearsay because the existence of the complaint would not show targeting unless
  its allegations were taken as true, and, therefore, the district court could not have considered it.”);
  T.I. Const. Co., Inc. v. Kiewit Eastern Co., 1992 WL 382306, at *4 (E.D. Pa. Dec. 10, 1992)
  (“Complaints, and the charges and allegations they contain, are hearsay under the Federal Rules
  of Evidence.”) (citing Century ‘21’ Shows v. Owens, 400 F.2d 603, 609-10 (8th Cir. 1968)
  (petitions in other cases “are clearly hearsay and of no probative value against [plaintiff]”)).

                                                     3
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 4 of 8



         No different result should be reached here. To the extent that Plaintiff attempts to introduce
  documents filed in the CFPB Lawsuit or Other Actions, including statements made by various
  individuals in these actions, these statements and documents must be excluded because this
  evidence is out-of-court statements made by multiple declarants, offered to prove the truth of the
  matters asserted within the documents. As hearsay documents and statements, they must be
  excluded because they do not fall under any recognized exceptions to the hearsay rule. Therefore,
  Plaintiff should be precluded from introducing evidence of, or making references to, the CFPB
  Lawsuit and Other Actions at trial.
         B.      Evidence Of, and References To, The CFPB Lawsuit and Other Actions
                 Should Be Barred on Relevance Grounds.

         Even if Plaintiff could somehow overcome the hearsay obstacle, evidence of, or references
  to, the CFPB Lawsuit and Other Actions should be excluded on relevance grounds. Evidence is
  relevant only if “it has any tendency to make a fact more or less probable than it would be without
  the evidence; and the fact is of consequence in determining the action.” Fed. R. Evid. 401.
  Irrelevant evidence is not admissible. Fed. R. Evid. 402.
         The CFPB Lawsuit and Other Actions have no relevance whatsoever to this case. Here,
  Plaintiffs’ claims are centered on whether Defendants (1) misapplied Plaintiff’s check to pay off
  the mortgage on the Property, i.e. placing into a hazard suspense account rather than to payoff the
  loan and (2) wrongfully foreclosed on the Property and caused damages to Plaintiff as a result.
  The mere fact that the CFPB Lawsuit or Other Actions were filed against the Defendants does not
  make these matters relevant to this action. Indeed, neither the CFPB Lawsuit or any Other Action
  are probative of whether Defendants properly applied Plaintiff’s check or wrongfully foreclosed
  on the Property.
         Courts have consistently excluded evidence regarding the existence of other lawsuits or
  actions filed against defendants on the basis that this information is irrelevant. See Palmer v. Bd.
  Regents at Univ. Sys. of Ga., 208 F.3d 969, 973 (11th Cir. 2000) (“[W]e do not find any merit to
  [plaintiff’s] argument that the district court abused its discretion in excluding evidence of the
  existence of the other lawsuits against the [defendant].”); Khan v. H & R Block E. Enter., Inc., No.
  11-20217-CIV, 2011 WL 4715201, at *1 (S.D. Fla. Oct. 5, 2011) (granting a motion in limine

                                                   4
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 5 of 8



  finding that “Plaintiff may not introduce any evidence, statement, or argument of any other claims,
  lawsuits or investigations, or making reference to, other wage and hour lawsuits brought against
  [defendant]. Such evidence has no likelihood of proving any material facts relevant to Plaintiff’s
  claims. . . .”); Affiliati Network, Inc. v. Wanamaker, No.: 1:16-cv-24097-UU, 2017 WL 8784853,
  at *5 (S.D. Fla. Aug. 23, 2017) (“[T]he Court will not permit [defendants] to introduce any
  evidence concerning the existence of other lawsuits—either initiated by [plaintiff] or brought
  against [plaintiff]—especially in light of well-settled case law holding that ‘evidence of other
  lawsuits is not normally . . . permitted’ in jury trials”) (quoting Rushing v. Wells Fargo Bank, N.A.,
  No.8:10-cv-1572-T-24-AEP, 2012 WL 3155790, at *1 (M.D. Fla. Aug. 3, 2012)); Energy Smart
  Industry, LLC v. Morning View Hotels-Beverly Hills, LLC, No. 14-cv-23284-UU, 2015 WL
  11233085, at *1 (S.D. Fla. June 4, 2015) (granting motion in limine concerning “evidence of
  Plaintiff’s other lawsuits” under Rule 402); Ward v. Estaleiro Itajai S/A, No. 05-61821-CIV, 2008
  WL 1749475, at *2 (S.D. Fla. Apr. 10, 2008) (same).
          Here, there is no factual basis to determine that any connection exists between the CFPB
  Lawsuit or Other Actions on the one hand, and Plaintiff’s claims on the other. Consequently, these
  matters should also be excluded as irrelevant.
          C.      Even If Relevant, The Prejudicial Effect of the CFPB Lawsuit and Other
                  Actions Clearly Outweigh Their Probative Value.

          Relevant evidence may be excluded under Rule 403 if the Court finds that “its probative
  value is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues,
  misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”
  Fed. R. Evid. 403. Here, any relevance of the CFPB Lawsuit or Other Actions, however tenuous,
  would be would far outweighed by (i) unfair prejudice to Defendants; and (ii) misuse of the Court’s
  time.
          Allowing Plaintiff to interject evidence concerning the CFPB Lawsuit or Other Actions
  into this proceeding would serve no purpose other than to create unfair prejudice, mislead the jury,
  and confuse the issues. The existence of the CFPB Lawsuit and Other Actions could easily lead
  the jury to think poorly of Ocwen’s servicing practices based upon allegations with no connection
  to this case. Indeed, it is for these reasons that evidence of previous litigation involving the parties

                                                     5
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 6 of 8



  is routinely excluded under Rule 403. See Royal Bahamian Ass’n, Inc. v. QBE Ins. Corp., 745 F.
  Supp. 2d 1380, 1385 (S.D. Fla. 2010) (barring evidence of collateral matters and concluding “any
  probative value for Plaintiff would inevitably be substantially outweighed by the prejudice
  Defendant would face.”); see also Lanham v. Whitfield, 805 F.2d 970, 972 (11th Cir. 1986) (no
  error in excluding evidence of litigation between defendant and non-party on the basis that the
  prejudicial effect of the evidence outweighed its probative value); Arlio v. Lively, 474 F.3d 46, 53
  (2d. Cir. 2007) (“[C]ourts are reluctant to cloud the issues in the case at trial by admitting evidence
  relating to previous litigation involving one or both of the same parties.”) (quotations omitted); see
  generally Gary Brown & Assocs., Inc. v. Ashdon, Inc., 268 F. App’x 837, 840-41 (11th Cir. 2008)
  (questioning probative value of evidence of prior lawsuits).
            Beyond prejudicial effect, the Court would be forced to allocate substantial trial time to
  Ocwen’s defenses in the CFPB Lawsuit and Other Actions—creating a trial within a trial, and a
  diversion from the matters genuinely at issue here. See Royal Bahamian Ass’n, Inc., 745 F. Supp.
  2d at 1384-85 (“[T]here is also a real danger that if the Court were to allow Plaintiff free rein to
  inquire about prior claims or defenses, Defendant would be forced to retry all of these other claims
  in an effort to show why the facts in those particular cases supported Defendant’s particular
  positions. . . .” If that occurred, “then any probative value for Plaintiff would inevitably
  substantially outweighed by the prejudice Defendant would face.”); see also Arlio, 474 F.3d at 53
  (“Admitting evidence about previous cases ‘inevitably results in trying those cases . . . before the
  jury,’ and ‘the merits of the . . . other cases would become inextricably intertwined with the case
  at bar.’”) (quoting Kinan v. City of Brockton, 876 F.2d 1029, 1034 (1st Cir. 1989)). Thus, evidence
  of, and reference to, the CFPB Lawsuit and Other Actions should be excluded for this additional
  reason.
                                         III.    CONCLUSION
            For the foregoing reasons, Defendants respectfully request that this Court enter an order in
  limine:
                   1. excluding any testimony or evidence related to the CFPB Lawsuit and any other
                       claims, lawsuits, government investigations and actions, or Consent Orders,
                       brought against the Defendants;

                                                     6
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 7 of 8



               2.   instructing Plaintiff’s counsel not to mention, refer to, or bring before the jury,
                    directly or indirectly, either during voir dire, opening statement, witness
                    examination, closing argument, or in any other manner, the CFPB Lawsuit or
                    Other Actions brought against the Defendants; and
               3. granting any additional or other relief the Court deems just and proper.
                                                   Respectfully submitted,

    Dated: November 23, 2018.                      GREENBERG TRAURIG, P.A.

                                                   /s/ Jason H. Okleshen
                                                   Jason H. Okleshen, Esq., FBN 0496170
                                                   okleshenj@gtlaw.com
                                                   Patrick G. Broderick, Esq., FBN 88568
                                                   broderickp@gtlaw.com
                                                   Brandon S. Leon, Esq., FBN 091525
                                                   leonb@gtlaw.com
                                                   777 S. Flagler Drive, Suite 300 East
                                                   West Palm Beach, Florida 33401
                                                   Telephone: 561-650-7900




                                                  7
Case 9:17-cv-80525-KAM Document 111 Entered on FLSD Docket 11/23/2018 Page 8 of 8




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 23, 2018, I electronically filed this motion with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  on all counsel of record on the attached service list:

   Charles A. Gower, Esq.                               Robert Andrew Bernstein, Esq.
   Shaun P. O’Hara, Esq.                                Brian W. Chaiken, Esq.
   Charles A. Gower, P.C.                               Annesser & Chaiken, PLLC
   P.O. Box 5509                                        2525 Ponce De Leon Blvd., Suite 625
   1425 Wynnton Road                                    Coral Gables, Florida 33134
   Columbus, GA 31906                                   rbernstein@aclaw-firm.com
   Charles@cagower.com                                  bchaiken@aclaw-firm.com
   shaun@cagower.com


                                                           By: /s/ Jason H. Okleshen
                                                               Jason H. Okleshen, Esq.




                                                    8
